Citation Nr: 1746218	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  10-42 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include paranoid schizophrenia.

3. Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.  The Veteran's decorations include the Vietnam Service Medal with one Bronze Star.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In November 2013, the Veteran testified at a videoconference hearing before another Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In May 2017, VA notified the Veteran that the VLJ who conducted the November 2013 hearing was no longer employed by the Board and that he had a right to another Board hearing.  The letter indicated that if the Veteran did not reply with a new hearing request within 30 days, the Board would assume that he did not want another hearing and proceed accordingly.  To date, the Veteran has not submitted a reply.  Accordingly, the Board will assume that he does not want another hearing and will proceed as discussed below.

In June 2014, the Board remanded the case for further development.  Then, the case returned to the Board and, in an October 2015 decision, the Board found that new and material evidence had been received to reopen a claim for entitlement to service connection for left ear hearing loss.

Thereafter, in a January 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for left ear hearing loss.  As such, that claim is considered resolved and is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).

The issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include paranoid schizophrenia, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The competence evidence of record fails to show that the Veteran currently has PTSD or that he had PTSD at any time during or proximate to the appeal period.

2. The preponderance of the evidence of record fails to demonstrate that the Veteran sustained a head injury in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD have not been met.  38 U.S.C.S. §§ 1110, 5107(b) (LexisNexis 2017); 38 C.F.R §§ 3.102, 3.303, 3.304(f) (2017).

2. The criteria for service connection for residuals of a head injury have not been met.  38 U.S.C.S. §§ 1110, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. §§ 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Establishing service connection for PTSD requires (1) a PTSD diagnosis conforming to the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM); (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

Parenthetically, the Board notes that the DSM-IV was updated with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th Edition (2013) (DSM-V).  Effective March 19, 2015, VA adopted as final, without change, its interim rule amending the portion of its Schedule for Rating Disabilities (i.e., 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130) dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  See 53 Fed. Reg. 14308 (March 19, 2015).  However, the provisions of the rule only apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Moreover, because the DSM-V did not substantially change the definition of PTSD, the Board finds that it may adjudicate the current appeal without first providing the Veteran with notice of this change in the regulation because this lack of notice is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In order to establish service connection, there must be evidence of a present disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."). The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

In this case, after reviewing the evidence of record, the Board finds that the Veteran's PTSD claim must be denied as there is no evidence that the Veteran currently suffers from PTSD.

Specifically, during a June 2013 VA examination, the examiner stated that the Veteran did not have a diagnosis of PTSD that conformed to DSM criteria.  Further, while diagnosing the Veteran instead with schizoaffective disorder, bipolar type, and generalized anxiety disorder, the examiner explained that the Veteran denied experiencing any PTSD symptoms.

The other medical evidence of record supports the June 2013 VA examiner's position.  Specifically, PTSD screening tests in November 2015, November 2013, May 2012, June 2007, and July 2004 VA treatment records all were negative for PTSD.  While a January 2011 VA PTSD screening test produced a positive result, a diagnosis was not confirmed.  Additionally, in a July 2012 VA treatment record, a clinician noted that while the Veteran reported that he had PTSD, in actuality he had a long history of schizophrenia and did not have a past or current diagnosis of PTSD.

In short, the evidence of record does not show an active diagnosis or treatment for PTSD at any time during the pendency of the appeal.  Thus, the evidence is against granting service connection because there is no evidence of a present disability.  See Brammer, 3 Vet. App. at 225.  The appeal must therefore be denied; there is no doubt to be resolved.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Head Injury Residuals

Moving to the Veteran's claim for head injury residuals, the Board will deny the Veteran's claim as the preponderance of the evidence does not support a factual finding that the Veteran injured his head in service.

During the November 2013 Board hearing, the Veteran testified that he suffered a head injury after hitting his head on a knob while aboard a ship.  See Hearing Tr. at 3-4.  The Veteran's representative also indicated that a November 1971 service treatment record (STR) for head congestion was in fact a record of treatment for the Veteran's head injury.  Id. at 4.  

In addition to the November 2013 hearing, the Veteran also discussed an in-service injury to his head in his October 2010 substantive appeal and while he received treatment from VA providers in November 2014, January 2012, August 2010, June 2009, September 2001, and February 1991.  Additionally, as documented in June 2009 VA treatment records, the Veteran reported being shot on 3 separate occasions in the head and neck.

While the Veteran is competent to describe incidents where he injured his head, the Board finds the Veteran's assertions not credible as they are inconsistent with the other evidence of record.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Specifically, in an October 2014 VA treatment record, the Veteran averred that he had been shot multiple times in the head and neck.  However, the clinician noted that the Veteran did not have any indicative scarring and that no record of medical treatment ever supported such incidents.  Additionally, the clinician commented that the Veteran suffered from delusions in the past.

Similarly, in an August 2010 VA treatment record, a clinician diagnosed the Veteran with schizophrenia and commented on the Veteran's reports of an in-service traumatic brain injury (TBI).  The clinician stated that based on the available history and the Veteran's current test results, the Veteran's schizophrenia was the best explanation for the Veteran's observed cognitive and functional deficits.  Further, the clinician stated that while it was possible that he suffered a TBI in service, the unreliability of his memory for personal history and details, the length of time that had elapsed since the possible injury, and the mild nature of the injury "all argue against TBI as the main factor driving the [V]eteran's cognitive or psychiatric impairment."  Additionally, the clinician commented that the onset of psychiatric symptoms were not contemporaneous with the reported TBI.

Likewise, during a June 2009 VA neuropsychology consultation, the Veteran reported 3 total gunshot wounds to the head and neck requiring surgery as well as blacking out after striking his head on something.  The clinician commented that a physical examination was not supportive of the Veteran being shot.  Additionally, the clinician commented that the Veteran's report of blacking out was not reliable.  The clinician concluded that while it was unclear whether in fact the "blacking out" incident occurred, he suspected that the Veteran's reports were delusional.

In sum, the Board must deny the claim because the preponderance of the evidence is against a factual finding of an in-service head injury.  The benefit of the doubt doctrine is not applicable in this case as there is no doubt to be resolved.  38 U.S.C.S. § 5107 (LexisNexis 2017); 38 C.F.R. § 3.102 (2017); Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for residuals of a head injury is denied.
REMAND

Although the Board regrets the additional delay, further development is required prior to the adjudication of the Veteran's claim for service connection for an acquired psychiatric disorder, excluding PTSD.

Specifically, as mentioned previously, the Veteran was afforded a VA examination in June 2013 wherein he was diagnosed with schizoaffective disorder, bipolar type, and generalized anxiety disorder.  The examiner then opined that it was less likely than not that these 2 psychiatric conditions were caused by or a result of service because symptoms were diagnosed after service and were not reported to be associated with any military events.

A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In this case, the June 2013 VA examiner's opinion is inadequate for adjudicative purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Specifically, the examiner did not comment upon service personnel records (SPRs) from October 1970, November 1970, and March 1971 wherein the Veteran was punished for violations of the Uniform Code of Military Justice (UCMJ) for absence without leave, missing movement, and wrongful use of marijuana onboard ship.  Additionally, the examiner did not comment upon an April 1971 letter from the Veteran to his parents wherein he discussed trying to cope with going overseas.  
Further, the examiner did not discuss a September 1971 SPR wherein an officer stated that the Veteran failed to produce the quantity and quality of the work expected of a deck seaman.  The officer noted that: (1) work had to be explained to the Veteran in specific terms; (2) the Veteran had to be constantly supervised; (3) the Veteran seemed to always have his mind on something other than assigned jobs; and (4) the Veteran did not show the ability or desire to follow assignments through to completion, even for simple tasks.  The following deficiencies lead the Board to conclude that the June 2013 VA examiner's opinion was based on an incomplete history.

Additionally, the June 2013 VA examiner's opinion is inadequate as service connection may be granted for schizophrenia, schizoaffective disorder, or any other specified schizophrenia spectrum disorder under 38 C.F.R. § 3.309(a) if the disorder manifests to at least a compensable degree within one year of separation from service.  The evidence of record indicates that the Veteran was first hospitalized and diagnosed with schizophrenia in July 1973 at the Gainesville, Florida VA Hospital.  Coupled with this record of treatment are the consistent statements of the Veteran's mother chronicling the Veteran's behavior after he separated from service.

When viewed together, this evidence raises the possibility that the Veteran's schizophrenia or schizoaffective disorder either initially developed or manifested in service or within one year of separation.  This topic was not addressed by the VA examiner in the June 2013 opinion.

Accordingly, the Board will remand the Veteran's acquired psychiatric disorder claim so that an additional VA medical opinion may be provided.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran's claims file to an appropriate VA clinician to determine the nature and etiology of the Veteran's schizoaffective disorder and generalized anxiety disorder.  The entire claims file, including a copy of this remand, must be made available to and must be reviewed by the clinician.  After reviewing the claims file, the clinician should address the following:

(a) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's schizophrenia, schizoaffective disorder, and/or generalized anxiety disorder had their onset in service or are otherwise related to service.

Additionally, please comment, to the best of your ability, whether the prodromal period for such disorders as likely as not had their onset during the Veteran's period of active service.

(b) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's schizophrenia, schizoaffective disorder, and/or generalized anxiety disorder were present within one year after separation from service.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection, including:

* October 1970, November 1970, and March 1971 SPRs wherein the Veteran was disciplined for violating the UCMJ;

* A September SPR wherein an officer remarked as to the Veteran's failure to produce the quantity and quality of work expected of a deck seaman;

* An April 1971 in-service letter from the Veteran to his parents wherein he mentioned that he was trying to cope with going overseas;

* A hospital summary from the Gainesville, Florida VA Hospital after the Veteran was hospitalized due to mental health concerns from July 13, 1973 to October 2, 1973;

* The Veteran's mother's February and September 2009 statements; 

* A June 2009 letter from J.F., a readjustment therapist at the New Bedford, Massachusetts Vet Center; 

* The testimony and argumentation presented at the November 2013 Board hearing; 

* September 2015 argumentation presented by the Veteran's representative.

Please provide a complete rationale for any opinions rendered.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

2. After completing the requested action, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


